           Case 2:17-cr-00391-APG-VCF Document 102 Filed 11/17/20 Page 1 of 4



1    THOMAS F. PITARO, ESQ.
     Nevada bar No. 1332
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine@fumolaw.com
     Attorney for Defendant
5    FREDERICK LEAVITT
6
                                  UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8

9
     UNITED STATES OF AMERICA,           )                 2:17-CR-391-APG-VCF
10
                                         )
11                                       )
                 Plaintiff,              )
12                                       )                 STIPULATION AND ORDER TO
     v.                                  )                 CONTINUE SENTENCING
13                                       )
                                         )
14   FREDERICK LEAVITT,                  )
                                         )
15                                       )                 (Fourth Request)
                 Defendant.              )
16   ___________________________________ )

17          IT IS HEREBY STIPULATED by and between FREDERICK LEAVITT, Defendant, by
18
     and through his counsel THOMAS F. PITARO, ESQ. and PAUL PADDA, ESQ., and
19
     NICHOLAS TRUTANICH, United States Attorney, and STEVEN W. MYHRE, Assistant
20

21
     United States Attorney, that sentencing in the above-captioned matter, currently scheduled for

22   December 8, 2020 at the hour of 2:00 p.m., be vacated and continued to no earlier than on or
23   after August 2, 2021, or to a date and time to be set by this Honorable Court. This is the fourth
24
     request for continuance of Mr. Leavitt's sentencing date and is entered for the following reasons:
25
            1. Because of the COVID-19 pandemic and consistent with federal directives, Mr.
26

27              Leavitt's sentencing was previously continued in order to allow Mr. Leavitt an in-

28              person sentencing hearing with family and other supporters in attendance.

                                                     -1-
         Case 2:17-cr-00391-APG-VCF Document 102 Filed 11/17/20 Page 2 of 4



1         2. In addition to ongoing uncertainties and health concerns due to the COVID-19
2
             pandemic, the parties require at least until August 2, 2021 to determine their positions
3
             at sentencing and to adequately prepare for sentencing. In particular, the parties
4

5
             continue to engage in negotiations regarding this and other matters, including issues

6            related to restitution, which both parties believe could potentially have a significant
7            impact on this Court's rendition of sentence. A continuance of this length should
8
             enable the parties to avoid asking for additional continuances of the sentencing
9
             hearing.
10

11        3. Counsel for the defendant Leavitt and the Government agree to the continuance.

12        4. Defendant Leavitt is out on Pretrial Release and does not object to the continuance.
13
          5. The additional time requested herein is not sought for purposes of delay.
14
          6. Additionally, denial of this request for continuance would result in a miscarriage of
15
             justice.
16

17        7. For the above-stated reason, the ends of justice would best be served by a continuance

18           of the Sentencing date.
19
          Respectfully submitted this 16th day of November 2020.
20

21                                              NICHOLAS TRUTANICH
     PITARO & FUMO, CHTD.                       UNITED STATES ATTORNEY
22
           /s/                                        /s/
23
     THOMAS F. PITARO, ESQ.                     STEVEN W. MYHRE
24   PAUL PADDA, ESQ.                           ASSISTANT UNITED STATES ATTORNEYS
     601 LAS VEGAS BOULEVARD, SOUTH             501 LAS VEGAS BOULEVARD SOUTH. #1100
25   LAS VEGAS, NEVADA 89101                    LAS VEGAS, NEVADA 89101
     ATTORNEYS FOR DEFENDANT
26
     FREDERICK LEAVITT
27

28


                                                  -2-
           Case 2:17-cr-00391-APG-VCF Document 102 Filed 11/17/20 Page 3 of 4



1

2

3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5

6    UNITED STATES OF AMERICA,           )                 2:17-CR-391-APG-VCF
                                         )
7                                        )
                 Plaintiff,              )
8                                        )
     v.                                  )
9                                        )                 ORDER ON STIPULATION
                                         )
10   FREDERICK LEAVITT,                  )
                                         )
11                                       )
                                         )
12               Defendant.              )
     ___________________________________ )
13

14          This matter coming on the parties' Stipulation to Continue Sentencing, the Court having
15   considered the premises therein, and good cause showing, the Court accepts the Stipulation of
16   the parties and finds as follows:
17          1. The parties agree to the continuance requested in the Stipulation;
18          2. The parties state they require at least until August 2, 2021 in order to determine their
19
                positions at sentencing and to adequately prepare for sentencing. The defense requires
20
                this additional time in order to effectively represent Mr. Leavitt at sentencing. The
21

22
                parties further state that a continuance of this length should enable them to avoid

23              requesting additional continuances of the sentencing hearing.
24
            3. Defendant Leavitt is out of custody and does not object to the continuance.
25

26

27

28


                                                     -3-
          Case 2:17-cr-00391-APG-VCF Document 102 Filed 11/17/20 Page 4 of 4



1           IT IS THEREFORE ORDERED that SENTENCING currently scheduled for
2
                                                                                  17th day
     December 8, 2020 at the hour of 2:00 p.m., be vacated and continued to this ______
3
          August
     of________________________,                      10:30 a.m. in Courtroom ______.
                                 2021, at the hour of ______                     6C
4
                                       17th
            IT IS SO ORDERED, this is ________     November
                                               of _______________, 2020.
5

6

7
                                                ANDREW P. GORDON
8                                               UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -4-
